Citation Nr: 0533442	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-06 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbar disc disease.

2.  Entitlement to a compensable rating for scleral thinning 
of the right eye, secondary to pterygium surgery.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to November 
1976.  He also has National Guard service, to include active 
duty for training periods from March 1984 to May 1984; August 
1988 to October 1988; and, June 1994 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefits currently sought on appeal.

The veteran was scheduled for a Video Conference Hearing with 
the Board in August 2004; however, he cancelled it on the day 
of the hearing and did not request to be rescheduled.  Under 
the applicable regulation, if an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2005).  Accordingly, this veteran's 
request for a hearing is considered withdrawn.

The issue of entitlement to a compensable rating for scleral 
thinning of the right eye, secondary to pterygium surgery, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  By a decision dated in April 2002, the Board denied the 
veteran's claim for service connection for a lumbar spine 
disability.  The veteran did not appeal that decision.

2.  Evidence received since the April 2002 Board decision is 
cumulative and redundant of the evidence of record and does 
not relate to an unestablished fact necessary to substantiate 
the claim.
CONCLUSIONS OF LAW

1.  The April 2002 Board decision, denying the claim of 
service connection for a lumbar spine disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1100 (2005).

2.  New and material evidence has not been submitted; the 
claim of entitlement to service connection for lumbar disc 
disease is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
to reopen a previously denied claim of service connection for 
a lumbar spine disorder.  In this context, the Board notes 
that a substantially complete application was received in 
September 2002.  In October 2002, prior to its adjudication 
of this claim, the AOJ provided notice to the veteran 
regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to reopen a previously denied claim for 
service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the 
October 2002 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  In a claim to 
reopen, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  See, e.g., 
VBA Fast Letter 01-13 (February 5, 2001).  After notification 
in October 2002, the veteran identified one source of 
evidence, the Social Security Administration.  These records 
had already been secured in conjunction with his original 
claim.  As no new and material evidence came in, VA's duty is 
fulfilled.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

New & Material Evidence

The veteran contends that he is entitled to service 
connection for a lumbar spine disability, as he fell while on 
active duty for training in the National Guard and was 
subsequently diagnosed with degenerative disc disease of the 
lumbar spine. 

By decision in April 2002, the Board denied the veteran's 
claim, stating that the medical evidence did not establish 
that the veteran's back disorder was a result of his July 
1994 fall while on active duty for training.  The evidence of 
record at that time consisted of the veteran's service 
medical records from active duty and active duty for 
training, private treatment records, and VA outpatient 
records.  Also in the file were VA examination reports that 
included medical opinions with respect to the etiology of the 
veteran's back disorder.  Lay statements by the veteran and 
his friends were of record.  The veteran did not appeal the 
Board's decision.

Applicable law provides that a Board decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1100.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The Board notes that there are two standards for new and 
material evidence, depending on whether the claim to reopen 
was received on or after August 29, 2001, the effective date 
of the amendment altering the standard.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001).  Since this claim was received after 
that date, in September 2002, the amended standard is 
applicable.

Under the amended standard, "new" evidence is existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Spaulding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).
In September 2002, the veteran attempted to reopen his claim 
for service connection by submitting copies of service 
records, already of record, as well as copies of VA 
outpatient treatment reports, also already of record.  During 
the course of the appeal, he submitted additional private and 
VA medical records documenting then-current treatment of a 
lumbar spine disorder.  The RO denied the claim in January 
2003, and the veteran filed a timely appeal.

The Board finds that the evidence on the whole submitted 
since the April 2002 Board decision is not new and material, 
in that it essentially duplicates the evidence submitted 
prior to that decision, particularly treatment for a lumbar 
spine disorder.  That the veteran carries a diagnosis of a 
lumbar spine disability is not in question.  It is whether 
medical evidence establishes a nexus between that disability 
and his periods of active service.  This recent evidence does 
not refer to the etiology of the veteran's back pain, and as 
such it fails to be material to the claim.  Thus, the Board 
concludes that new and material evidence has not been 
submitted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  The claim cannot be 
reopened.

ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
lumbar disc disease is denied.


REMAND

The record reflects that the veteran was scheduled for a VA 
examination in December 2002 to assess the severity of his 
right eye disability, and that he failed to report.  It is 
unclear from the claims file, however, whether the veteran 
received proper notice of the examination, in that there is 
no letter of record advising him of the same.  Therefore, the 
Board concludes that another examination should be scheduled 
and effort be made to notify the veteran of the scheduled 
exam at his last known address.

The Board notes that the letter notifying the veteran of the 
scheduled examination should reference and explain the 
provision under 38 C.F.R. § 3.655 (2005), which provides that 
when a claimant fails to report for an exam scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should schedule the veteran for a 
VA examination in order to assess the extent 
of his scleral thinning of the right eye, 
secondary to pterygium surgery.  It is 
essential that the claims folder be provided 
to the examiner for review in conjunction 
with this examination and that fact should be 
so noted in the medical report.  All testing 
deemed necessary by the examiner should be 
performed and the results reported.    

If the veteran fails to report to the 
examination, this fact should be noted in the 
claims folder and a copy of the examination 
notification or refusal to report notice, 
whichever is applicable, should be obtained 
by the RO and associated with the claims 
folder.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


